      Case 2:18-cv-11753-GGG-JVM Document 27 Filed 09/04/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


RICHARD MOTT                                  *       CIVIL ACTION NO. 18-11753
                                              *
VERSUS                                        *       JUDGE JANE TRICHE MILAZZO
                                              *
LIFE INSURANCE COMPANY OF                     *       MAGISTRATE JUDGE JANIS VAN
NORTH AMERICA                                 *       MEERVELD
*     *   *    *   *    *                     *       *   *    *    *    *     *

                       JOINT MOTION AND ORDER OF DISMISSAL

MAY IT PLEASE THE COURT:

       Plaintiff, Richard Mott, for himself, his heirs, legal representatives, assigns, successors,

representatives, employees, agents and attorneys, and defendant, Life Insurance Company of

North America, through their undersigned counsel, hereby stipulate and agree that pursuant to a

compromise reached between all parties, all claims plaintiff has asserted in this matter against

Life Insurance Company of North America, be and they are hereby dismissed, with prejudice.

       WHEREFORE, the parties herein jointly move this Honorable Court to enter an Order

dismissing plaintiff’s claims with prejudice, in accordance with the parties' stipulation.



                                     Signatures on Next Page




                                                  1
      Case 2:18-cv-11753-GGG-JVM Document 27 Filed 09/04/19 Page 2 of 2



Respectfully submitted,


s/ Reagan L. Toledano______________        s/ Lauren A. Welch
JAMES F. WILLEFORD (#13485)                LAUREN A. WELCH (#17199)
REAGAN L. TOLEDANOD (#29687)               McCRANIE, SISTRUNK, ANZELMO,
WILLEFORD & TOLEDANO                       HARDY, McDANIEL & WELCH, L.L.C.
201 St. Charles Avenue, Suite 4208         909 Poydras Street, Suite 1000
New Orleans, LA 70170                      New Orleans, LA 70112
Telephone: (504) 582-1286                  Telephone: (504) 831-0946
Facsimile: (313) 692-5927                  Facsimile: (800) 977-8810
E-mail: rtoledano@willefordlaw.com         E-mail: lwelch@mcsalaw.com
Attorney for Plaintiff, Richard Mott       Attorney for Defendant, Life Insurance
                                           Company of North America




                                       2
